BOYER, Chief Judge.
By this appeal appellant challenges the judgment and sentence of the trial court which followed a bargained plea of guilty. Although appellant and his attorney specifically waived a presentence investigation, appellant now contends that the trial judge fatally erred in failing to comply with Rule 3.710 RCrP, thus squarely presenting the point which we anticipated but did not specifically answer in Mitchum v. State, Fla.App.1st, 1974, 292 So.2d 620, viz: Whether compliance with said rule may be waived. We hold that it may.
AFFIRMED.
RAWLS and McCORD, JJ., concur.